“

Case 3:19-cv-00439-SDD-EWD Documenti1-2 07/03/19 Page 1of4

e BATON ROUGE PARISH (C. |
Filed May 24, 2019 11:00 AM Cc 633445
Deputy Clerg of Court

SHUNTA MALLORY NUMBER: DIV.:

19™ JUDICIAL DISTRICT COURT
VERSUS

PARISH OF EAST BATON ROUGE
GLOBAL HAWK INSURANCE STATE OF LOUISIANA
COMPANY, JBENNETT TRANSPORT,
LLC, AND JOSEPH BENNETT

SETHEKK EHEEREKARESEEEKEKEEEEEEEEEER EERE EEE KEKE RE EH

PETITION FOR DAMAGES
The petition of SHUNTA MALLORY, a citizen of the State of Louisiana, with respect,

represents:

Made defendants herein are:

a) GLOBAL HAWK INSURANCE COMPANY, on information and belief, a foreign
insurance corporation, organized and existing under the law of a state other than the State of
Louisiana, not authorized to do, but doing business in the state of Louisiana, having appointed the
Honorable R. Kyle Ardoin, Secretary of State, of the state of Louisiana, 8585 Archives Avenue,
Baton Rouge, Louisiana, 70809, as its agent for service of process.

b) JBENNETT TRANSPORT, LLC, on information and belief, a foreign corporation,
organized and existing under the law of a state other than the State of Louisiana, not authorized to
do, but doing business in the state of Louisiana, having appointed the Honorable R. Kyle Ardoin,
Secretary of State, of the state of Louisiana, 8585 Archives Avenue, Baton Rouge, Louisiana,
70809, as its agent for service of process.

c) JOSEPH BENNETT, on information and belief, a citizen of the State of
California, domiciled at 4251'San Pablo Dam, Apt. 7, El Sobrante, CA 94803.

2.

Defendants, GLOBAL HAWK INSURANCE COMPANY, JBENNETT TRANSPORT,

LLC, and JOSEPH BENNETT, are justly and truly indebted to petitioner, SHUNTA MALLORY,

in a sum reasonable in the premises, for the following, to wit:

 
Case 3:19-cv-00439-SDD-EWD Documenti1-2 07/03/19 Page 2 of4

3.

On or about June 1, 2018, petitioner, SHUNTA MALLORY, was operating a 2017 Hiho
Conventional vehicle travelling northbound on Louisiana Highway 3158, at the intersection of a
private drive into a gas station, in the Parish of Tangipahoa, State of Louisiana, when, suddenly and
without warming, a°2012 Freightliner, owned by defendant, JBENNETT TRANSPORT, LLC, and
operated with knowledge and permission, by defendant, JOSEPH BENNETT, travelling
southbound on Louisiana Highway 3158, executed a left turn directly in the path of petitioner’s
vehicle, collided with petitioner’s vehicle, and causing petitioner to sustain personal injuries.

, 4,

On -information and belief, petitioner, SHUNTA MALLORY, allege that the sole,
proximate cause of the automobile accident of June 1, 2018, was the negligence of defendant,
JOSEPH BENNETT, in the following, non-exclusive particulars:

a) Executing a left turn without first ascertaining that the tum could
be made without endangering other vehicles in direct violation of
LSA-RS 32:122;

b) Driving at an excessive rate of speed for existing traffic conditions;

c) Failure to maintain control of his vehicle;

d) Failure to maintain a proper lookout;

e) . Driving while inattentive or distracted;

f) Failure to yield the right of way to oncoming
vehicles; and

g) Failure to see what a reasonably prudent person
would have seen under the same or similar
circumstances.

5.

As a direct and proximate result of the negligence of defendant, JOSEPH BENNETT,
petitioner, SHUNTA MALLORY, sustained serious personal injuries, including, but not limited to,
injuries to his neck, back, left hand and left shoulder, all requiring ongoing medical treatment.

6.

As a direct and proximate result of the injuries sustained by petitioner, SHUNTA
MALLORY, in the automobile accident of June 1, 2018, petitioner, SHUNTA MALLORY, has
sustained the following damages, past and future, for which she is entitled to a sum reasonable in
the premises.

a) Physical pain and suffering;

b) Mental anguish and emotional distress;

c) Inconvenience and loss of enjoyment of life;
d) Lost wages and loss of earning capacity; and,

e) Permanent scarring and disfigurement;
f° Medical and related expenses.
Case 3:19-cv-00439-SDD-EWD Documenti1-2 07/03/19 Page 3of4

7,

On information and belief, defendant, GLOBAL HAWK INSURANCE COMPANY,
issued a policy of liability insurance to defendant, JBENNETT TRANSPORT, LLC, insuring
defendant, JOSEPH BENNETT, for negligence in the operation of a motor vehicle and therefore

’ defendant, GLOBAL HAWK INSURANCE COMPANY, is liable for the negligence of defendant,
JOSEPH BENNETT, and is amenable to suit directly by virtue of the Louisiana Direct Action
Statute LSA - R.S. 22:655.

8.

On information and belief, defendant, JOSEPH BENNETT, was employed by defendant,
JBENNEIT TRANSPORT, LLC, and was acting in the course and scope of his employment for,
JBENNETT TRANSPORT, LLC, at the time of the automobile accident of June 1, 2018, and
defendant, JBENNETT TRANSPORT, LLC, is therefore liable for the negligence of defendant,
JOSEPH BENNETT, by virtue of the doctrine of respondent superior.

. WHEREFORE, petitioner, SHUNTA MALLORY, prays that defendants, GLOBAL
HAWK INSURANCE COMPANY, JBENNETT TRANSPORT, LLC, and JOSEPH BENNETT,
be served with a copy of this petition and be required to answer same within the delays provided by
law, that, after the expiration of all legal delays and due proceedings had, there be judgment
rendered herein in favor of petitioner, SHUNTA MALLORY, and against defendants, GLOBAL
HAWK INSURANCE COMPANY, JBENNETT TRANSPORT, LLC, and JOSEPH BENNETT,
for a sum reasonable in the premises, together with legal interest thereon from date of judicial
demand until paid, for all costs of these proceedings, and for all general and equitable relief.

RESPECTFULLY SUBM1I

 
 
    

      

incent J. D Si vo
Attomey at La
7918 Wrenwood Boulevard, Suite A
Baton Rouge, LA 70809
225/927-7035

LD. #4900

PLEASE SERVE:

GLOBAL HAWK INSURANCE COMPANY
Through its agent for service of process;

The Honorable R. Kyle Ardoin

Secretary of State

State of Louisiana

8585 Archives Avenue

Baton Rouge, LA 70809
Case 3:19-cv-00439-SDD-EWD Documenti1-2 07/03/19 Page 4of4

JBENNETT TRANSPORT, LLC
Through its agent for service of process;
The Honorable R. Kyle Ardoin
Secretary of State

State of Louisiana

8585 Archives Avenue

Baton Rouge, LA 70809

JOSEPH BENNETT
Through its agent for service of process;
The Honorable R. Kyle Ardoin
Secretary of State
State of Louisiana

- 8585 Archives Avenue
Baton Rouge, LA 70809

PLEASE SERVE VIA LONG ARM:
JOSEPH BENNETT

4251 San Pablo Dam, Apt. 7
El Sobrante CA 94803
